Case: 14-10808      Document: 00512894963         Page: 1    Date Filed: 01/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-10808                                 FILED
                                  Summary Calendar                         January 8, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
ROBERT DAVIS,

                                                 Plaintiff-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:14-CV-108


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Robert Davis, Texas prisoner # 584003, moves for leave to proceed in
forma pauperis (IFP) to appeal the district court’s dismissal of his 42 U.S.C.
§ 1983 complaint pursuant to the three-strikes provision of 28 U.S.C. § 1915(g).
Under § 1915(g), a prisoner may not proceed IFP in a civil action or in an appeal
of a judgment in a civil action if he has, on three or more occasions during his



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10808     Document: 00512894963     Page: 2   Date Filed: 01/08/2015


                                  No. 14-10808

incarceration, brought an action or appeal that was dismissed as frivolous or
for failure to state a claim, unless the prisoner is under imminent danger of
serious physical injury. Davis has failed to demonstrate that he was under
imminent danger of serious physical injury at the time that he sought to file
his complaint in the district court, proceed with his appeal, or move to proceed
IFP. See § 1915(g); Banos v. O’Guin, 144 F.3d 883, 884 (5th Cir. 1998). His
allegation that he might be seriously injured at an indefinite point in the future
because he has been required to wear shoes that are the wrong size and are
damaged is insufficient to establish that he was in imminent danger of serious
physical injury at the relevant times. See § 1915(g); Banos, 144 F.3d at 884-
85. Thus, Davis’s motion for leave to proceed IFP is DENIED, and the appeal
is DISMISSED as frivolous. See 5TH CIR. R. 42.2; Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).




                                        2